Title: Decr. 25. Wednesday. Christmas.
From: Adams, John
To: 


       
        Lady Lucans Verses on Ireland
        Hear this, Ye Great, as from the Feast Ye rise
        Which every Plundered Element supplies!
        Hear, when fatigued, not nourish’d Ye have din’d
        The Food of Thousands is to roots confin’d.
        Eternal Fasts that know no Taste of Bread: 
        Nor where who sows the Corn by Corn is fed. 
        Throughout the Year, no feast e’er crowns his board 
        Four Pence a day, ah! what can that afford? &c.
        Open our Ports at once with generous Minds, 
        Let Commerce be as free as Waves and Winds. 
        Seize quick the Time, for now, consider well 
        Whole Quarters of the World, at once rebel.
       
      